The following opinion was filed November 16, 1915:
Winslow, C. J.
Upon tbe motion for rehearing our attention is called to tbe fact that upon tbe former bearing we *459did not fully appreciate the contention of tbe State. That contention was, not merely that the auditing of a bill for livery hire in favor of one of the members of the town board was forbidden by sec. 4549, Stats., under the provision prohibiting town officers from being interested in contracts with the town, but that the town supervisors are not entitled to any allowance for traveling expenses, hence that their action in allowing a bill for such expenses violates the general clause of sec. 4549 which makes it an offense for any town officer to do “any other act in his official capacity or in any public or official service not authorized or required by law.”
Upon mature consideration it seems that the point is well taken.
A public official’s right to compensation is purely statutory; what the statute gives he receives, but no more. Mechem, Pub. Off. §§ 855, 856. Expenses are not allowed to town supervisors by any statute. Moreover, sec. 850 of the Wisconsin Statutes expressly fixes their compensation at the stun named by the annual town meeting, or in default of action by the town meeting at the sum of $3 per day. No provision is made for traveling expenses, and this means that, like other officials in that situation, they must defray their own expenses of this nature.
When, therefore, they allowed the bills in question they performed an act in their official capacity not only unauthorized by law but forbidden by law. The statute gives the widest possible latitude as to the punishment. A merely nominal fine may be imposed in the discretion of the trial court. Thus, that court may make due allowance for cases where it appears that there has been honest mistake and no criminal intent.
By the Court. — Judgment reversed without costs, and action remanded for further proceedings according to law.